DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation "the first chip" and "the second chip" in claim 8, line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that claim 8 should depend on claim 7 instead of claim 1, since claim 7 recites “a first chip” and “a second chip”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayama (US 9,343,950).
	Regarding claim 9, Kayama (figures 4-6) discloses a method comprising: generating a supply voltage (DC input voltage VIN) via rectifying (from rectifier 211) and filtering (capacitor at T1) an antenna voltage received from an NFC antenna (25); via the supply voltage, providing an output current (Ilimit) to the load (T4 and T3 to Battery 26); and controlling the output current provided by the supply voltage depending on a difference between a reference voltage (VREF_U) and the supply voltage (input voltage VIN and input voltage detection signal VIN_DIV) (column 5, line 62 – column 7, line 28; and column 14, line 28 – column 19, line 12).

Regarding claim 11, Kayama discloses wherein controlling the output current includes: limiting the output current provided to the load based on a control signal (column 14, line 66 – column 15, line 22).
	Regarding claim 12, Kayama discloses producing the control signal based on the difference between the reference voltage and the supply voltage (column 15, line 24 – column 19, line 12).
	Regarding claim 13, Kayama discloses controlling the output current based upon a respective control signal applied to a current limiter that provides conductivity between the supply voltage and the load (SW2 to T3 and load battery 26; column 16, line 50 - column 19, line 12).
	Regarding claim 14, Kayama (figures 4 and 5) discloses wherein controlling the output current includes applying the control signal to a respective switch (SW2) (column 16, line 50 - column 19, line 12).
	Regarding claim 15, Kayama discloses wherein controlling the output current includes deriving a control signal based upon a magnitude of the supply voltage (column 15, line 24 – column 19, line 12).
	Regarding claim 16, Kayama (figures 4 and 5) discloses wherein controlling the output current includes applying the control signal to a respective switch (SW2) controlling conveyance of the supply voltage to the load (column 16, line 50 - column 19, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shalom et al. (US 9,124,121) in view of Kayama (US 9,343,950).
	Regarding claim 1, Ben-Shalom et al. (figures 2a and 2b) disclose a circuit comprising: an NFC (Near Field Communication) antenna (Dual Purpose Inductor 2020 functions as an NFC antenna); an NFC circuit (2050) connected to the NFC antenna, the NFC circuit including a supply circuit operative to generate a DC supply voltage for the NFC circuit (either from Power Source 2056 connected to an Active Circuit 2054, or power from an incoming electromagnetic signal for a Passive Circuit 2052); and supplemental power supply circuitry (power receiving circuit 2030) coupled to the NFC antenna, the supplemental power supply circuitry including: a rectifier circuit (2330) coupled to an NFC antenna for receiving an antenna voltage, the rectifier circuit operative to generate a rectified voltage (column 3, line 55 – column 4, line 60). Ben-Shalom et al. do not explicitly disclose the supplemental power supply circuitry further including a filter coupled to an output of the rectifier circuit, the filter operative to produce a supply voltage via filtering the rectified voltage; a current limiting device coupled between the filter and an output node, the current limiting device operative to limit an output current provided at the output node dependent on a control signal; and a control circuit operative to: i) receive the supply limit) provided at the output node dependent on a control signal; and a control circuit operative to: i) receive the supply voltage (input voltage VIN and input voltage detection signal VIN_DIV) and a reference voltage (VREF_U), and ii) generate the control signal dependent on a difference between the reference voltage and the supply voltage (column 5, line 62 – column 7, line 28; and column 14, line 28 – column 19, line 12). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the filter and current limiting device of Kayama to the supplemental power supply circuitry of Ben-Shalom et al. to supply a proper power signal and prevent overloading a circuit or system connected to the output node.
	Regarding claim 2, Kayama disclose wherein the current limiting device has a controllable resistance (R_limit) which depends on the control signal; and wherein the control circuit is operative to generate the control signal such that the supply voltage does not fall below the reference voltage (column 19, lines 3-33).
Regarding claim 3, Kayama disclose wherein the current limiting device includes a transistor (MP1) (column 19, lines 17-24).
Regarding claim 4, Kayama (figure 5) disclose wherein the control circuit includes a difference amplifier operative (212411) to amplify a signal representing the difference between the reference voltage and the supply voltage (column 15, line 29 – column 16, line 61).

	Regarding claim 6, Kayama discloses wherein the reference voltage is controlled in accordance with a configuration signal (column 17, line 18 – column 19, line 12).
	Regarding claim 7, Ben-Shalom et al. and Kayama disclose the circuit of claim 1 above. In addition, Ben-Shalom et al. (figures 2a and 2b) disclose wherein the NFC circuit is an integrated circuit arranged in a first chip (2050); and wherein the supplemental power supply circuitry is an integrated circuit disposed in a second chip (2030) (column 3, line 55 – column 4, line 60); and Kayama also discloses the circuit implemented on a semiconductor integrated circuit (column 1, lines 14-19).
Regarding claim 8, Ben-Shalom et al. and Kayama disclose wherein the first chip (2050), the second chip (2030), and the NFC antenna (2020) are disposed on the same circuit board (2100) (column 3, line 55 – column 4, line 60); and Kayama also discloses the circuit implemented on a semiconductor integrated circuit (column 1, lines 14-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 9,853,505) disclose a resonant wireless power receiver circuit, including: a resonant circuit for receiving a wireless power to generate an AC resonant signal; a switch controlled rectifier circuit which includes a multi-mode switch circuit, for rectifying the AC resonant signal into a rectifier output signal to drive a load.
Fischer et al. (US 10,116,172) teach a charging device having contactless transmission of electrical energy in order to supply energy to wireless handheld device.

Chen (US 10,826,333) teaches an NFC antenna power taking device including an antenna rectifying module, an energy storage module, and a current adjusting module.
Mao et al. (US 2019/0089197) disclose a device having a plurality of coils arranged along a perimeter within the device, where each coil has a winding configured to be coupled to a power converter through a resonant capacitor, and forms a resonator with the resonant capacitor; and a connection core which is magnetically coupled to the plurality of coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645